 1   COLIN P. CALVERT, SBN 275195
     E-Mail ccalvert@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 3   Irvine, California 92614
     Telephone: (949) 851-2424
 4   Facsimile: (949) 851-0152

 5   KEVIN L. QUAN, SBN 317798
     E-Mail: kquan@fisherphillips.com
 6   One Embarcadero Center, Suite 2050
     San Francisco, CA 94111
 7   Telephone: (415) 490-9000
     Facsimile: (415) 490-9001
 8
     Attorneys for Defendant
 9   GOYARD SF, LLC

10

11   THIAGO M. COELHO
     thiago@wilshirelawfirm.com
12   JASMINE BEHROOZAN
     jasmine@wilshirelawfirm.com
13   WILSHIRE LAW FIRM, PLC
     3055 Wilshire Blvd., 12th Floor
14   Los Angeles, California 90010
     Telephone: (213) 381-9988
15   Facsimile: (213) 381-9989

16   Attorney for Plaintiff
     VALERIE BROOKS and the PUTATIVE CLASS
17

18                                      UNITED STATES DISTRICT COURT

19                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

20

21   VALERIE BROOKS, individually and on           Case No: 2:20-cv-01761-JAM-AC
     behalf of all others similarly situated,
22
                           Plaintiff,              JOINT STIPULATION TO
23                                                 CONTINUE PLAINTIFF VALERIE
             v.                                    BROOKS’ MOTION TO STRIKE
24                                                 AFFIRMATIVE DEFENSES NOS. 1-3
     GOYARD SF, LLC., a Delaware limited           AND 5-20 IN DEFENDANT GOYARD
25   liability company; and DOES 1 to 10,          SF, LLC.’S ANSWER
     inclusive,
26
                           Defendants.
27                                                 Complaint Filed: August 31, 2020
                                                   Trial Date:      None Set
28

                                                     1
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE DEFENSES; ORDER
     FP 40574578.1
 1           Pursuant to Local Rule 230(f), Plaintiff Valerie Brooks (“Plaintiff”) and Defendant Goyard SF,

 2   LLC (“Defendant”), by and through their counsel, hereby stipulate to, and respectfully apply to the Court

 3   for an order continuing the June 8, 2021 hearing regarding Plaintiff’s Motion to Strike Affirmative

 4   Defenses until August 10, 2021. Additionally, the parties also apply to the Court for an order continuing

 5   the filing dates for the Opposition briefs and Reply briefs due on May 25, 2021 and June 1, 2021

 6   respectively.

 7           WHEREAS, on August 31, 2020, Plaintiff filed her Class Action Complaint (“Complaint”)

 8   against Defendant;

 9           WHEREAS, on December 30, 2020, Plaintiff filed her Motion to Strike Affirmative Defenses

10   (“Motion to Strike”);

11           WHEREAS, the parties are currently engaged in ongoing settlement negotiations and the parties

12   seek additional time to further evaluate the prospects for early resolution, which would conserve party

13   and judicial resources;

14           WHEREAS, the parties have conferred and agreed that a continuance of Plaintiff’s Motion to

15   Strike hearing until August 10, 2021 will benefit both parties and preserve this Court’s judicial resources;

16           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and through the

17   undersigned counsel as follows:

18           1.      The Parties agree to continue Plaintiff’s Motion to Strike hearing from June 8, 2021 to

19                   August 10, 2021;

20           2.      Defendant’s deadline to file and serve its Opposition papers shall be continued from May

21                   25, 2021 to July 27, 2021;

22           3.      Plaintiff’s deadline to file and serve its Reply papers shall be continued from June 1, 2021

23                   to August 3, 2021.

24   IT IS SO STIPULATED.

25   / //

26   ///

27   ///

28   ///

                                                          2
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE DEFENSES; ORDER
     FP 40574578.1
 1   Dated: May 20, 2021                                        WILSHIRE LAW FIRM

 2
                                                                /s/ Thiago M. Coelho
 3                                                              Thiago M. Coelho
 4                                                              Jasmine Behroozan
                                                                Attorney for Plaintiff and
 5                                                              Proposed Class

 6

 7

 8

 9

10   Dated: May 20, 2021                                        FISHER & PHILLIPS LLP
11

12
                                                                /s/ Kevin L. Quan
13                                                              Colin P. Calvert
                                                                Kevin L. Quan
14                                                              Attorneys for Defendant
15

16                                          FILER’S ATTESTATION
17   ** Filer attests that all other signatories listed, and on whose behalf the filing is submitted, concur in
18   the filing’s content and have authorized the filing.
19   Dated: May 20, 2021                                        /s/ Kevin L. Quan
                                                                Kevin L. Quan
20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                            3
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE DEFENSES; ORDER
     FP 40574578.1
 1                                                   ORDER

 2           The Court, having reviewed the Joint Stipulation of the Parties and finding good cause, hereby

 3   issues an Order to:

 4           1.      Continue the hearing on Plaintiff Valerie Brooks’ Motion to Strike Affirmative

 5                   Defenses from June 8, 2021 to August 10, 2021;

 6           2.      Continue Defendant’s deadline to file and serve its Opposition papers from May 25,

 7                   2021 to July 27, 2021;

 8           3.      Continue Plaintiff’s deadline to file and serve its Reply papers from June 1, 2021 to

 9                   August 3, 2021.

10   IT IS SO ORDERED.

11

12
     DATED: May 20, 2021                                  /s/ John A. Mendez
13                                                        THE HONORABLE JOHN A. MENDEZ
14                                                        UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         4
     JOINT STIPULATION TO CONTINUE HEARING ON PLAINTIFF'S MOTION TO STRIKE AFFIRMATIVE DEFENSES; ORDER
     FP 40574578.1
